intervention is warranted.    Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004).
              Although "a petition for a writ of mandamus is the appropriate
vehicle to seek disqualification of a judge," Towbin Dodge, LLC v. Eighth
Judicial Dist. Court, 121 Nev. 251, 254-55, 112 P.3d 1063, 1066 (2005),
petitioner has not provided any written order denying her request for
disqualification of the district court judge. Div. of Child & Family Servs.
v. Eighth Judicial Dist. Court, 120 Nev. 445, 451, 92 P.3d 1239, 1243
(2004). Petitioner has further failed to show any actual or implied bias on
the part of the district court judge or that her motion for disqualification
was timely. NRS 1.230; NRS 1.235.
              Accordingly, having reviewed the appendix and petitioner's
arguments regarding all the challenged district court rulings, we conclude
that our intervention by way of extraordinary relief is not warranted,
NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851, and we
                    ORDER the petition DENIED.



                                                   , J.
                          Hardesty



Parraguirre




cc: Chief Judge, The Eighth Judicial District Court
     Hon. Gerald W. Hardcastle, Senior Judge
     Abrams Law Firm, LLC
     Moran Law Firm, LLC
     Eighth District Court Clerk


                                       2